DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isle (US 3530213) in view of Sanders, Jr. (US 6981589).
Regarding claims 1, 3, 4, 7, 8, 9, 16, 18, 19, for the purposes of examination the article is understood to be recited in terms of the function of the packing block and is not interpreted as being positively claimed. 
Isle teaches a packaging block 17, fig. 5 and 6 comprising: 
a body section having a rectangular aperture defined therein and formed of shock absorbing material, flexible foam plastic material, col. 2: 14-15; 
a hinge at 33 arranged perpendicular to a long axis of the body section and parallel to a short axis of the body section (although fig. 5 and 6 are not shown flat out, when the block is cut at 30 then folded flat, it appears as if the lengths at 31 and 32, together, will make the long edge while the side opposite 34, at 30, in fig. 5 becomes the short edge) and defining: 
a first portion of the body section at 31 and 
a second portion of the body section at 32, the first portion being rotatably coupled to the second portion via the hinge,
wherein the aperture receives at least a portion of an article and is capable of receiving a corner region of an article, to facilitate securement of the article (by restricting movement) during packaging and transport, col. 2: 15-20.
For the purposes of compact prosecution, if it is determined that the hinge of Isle is not perpendicular with a long axis, the following motivation is provided:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the foam block such that when unfolded, the hinge is perpendicular to a long axis with the reasonable expectation of cushioning an article as intended. 
Isle does not teach a plurality of selectively removable sections removably coupled to the body section, each removable section of the plurality of removable sections being hinged parallel with the hinge.
However, Sanders is analogous art in regard to packaging blocks, fig. 7, at 214, for protecting articles.  Sanders teaches a foam block, fig. 7 and 8, col. 7: 58-65, with a rectangular central opening (cavity 224) with tear out strips 226 and 228 on the sides of the cavity to adjust the width of the cavity , col. 8: 15-20, such that the cavity be capable of receiving articles of different sizes, col. 3: 15-20.  

    PNG
    media_image1.png
    567
    876
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block of Isle to include tear out strips at the sides of the rectangular aperture in order to have the ability to adjust the size of the opening for different sized articles as per the teaching of Sanders.  
While the tear out strips of Sanders are not disclosed as having hinges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the foam block of Isle-Sanders be hinged across the tear out strips in line with the hinge at 33 in order to allow the strips that are not torn out to bend along with the outer edges of the block. 

Regarding claims 2 and 17, Isle-Sanders further teaches that either the width or length of the rectangular aperture is oriented generally parallel to a long axis of the body section (one axis of the rectangle is parallel with the long axis).

Regarding claims 5 and 20, as applied above, by removing removable sections of Isle-Sanders, the foam block is capable of receiving articles of varying dimensions, including varying thickness into the aperture (reference col. 3: 15-20 of Sanders that teaches housing different size objects).

Regarding claim 6, Isle further teaches that the body section comprises a rectangular shape (the shape will be rectangular when folded flat along the hinges, fig. 5 and 6.

Regarding claim 10, if the block of Isle is used on a corner or edge of an article (the packaging block is taught as protecting the corner or edge of an article, col. 2: 15-20) the article is supported from two different directions (supported on perpendicular adjacent sides of the article) and also secured above and below the article in order to secure the article three dimensionally from movement in 3 directions.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735